IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00080-CV

WILLIE OTTO FLENTGE, JR.,
CHARLES RAY FLENTGE,
AND MARY FLENTGE MCAULEY,
                                                         Appellants
v.

CARL DEAN FLENTGE,
INDEPENDENT EXECUTOR OF THE
ESTATE OF LAVERNA FLENTGE,
                                                         Appellees



                          From the 21st District Court
                            Burleson County, Texas
                             Trial Court No. 27,354


                      MEMORANDUM OPINION


      Willie Otto Flentge, Jr., Charles Ray Flentge, and Mary Flentge McAuley appeal

from the trial court’s February 10, 2014 Order Authorizing Disbursements to Carl

Flentge, Individually and as Independent Executor of the Estate of Laverna Flentge,

Deceased. The Flentge’s brief was originally due on June 9, 2014. By letter dated June
27, 2014, this Court notified the Flentge’s that the appeal was subject to dismissal for

want of prosecution if a brief or response showing grounds for continuing the appeal

was not filed within 21 days from the date of the letter. More than 21 days have passed,

and no response has been filed.   Accordingly, this appeal is dismissed. TEX. R. APP. P.

42.3(b).




                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 31, 2014
[CV06]




Flentge v. Flentge                                                                Page 2